Citation Nr: 1134888	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a neurological disorder claimed as tingling of the extremities to include as secondary to a service connected B-12 deficiency.  

2.  Entitlement to an initial compensable rating for chronic gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of December 2005 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Salt Lake City, Utah, which in part granted service connection with a noncompensable rating for a chronic gastritis and denied service connection for a neurological disorder classified as tingling of the extremities.  

In addition to the above appellate issues, the Veteran is noted to have filed a notice of disagreement (NOD) in October 2006 with a number of other claims denied in the December 2005 rating decision. However after a DRO decision was issued in February 2008, and the statement of the case was issued in April 2008 addressing these issues, the Veteran submitted a VA Form I-9 (substantive appeal) in April 2008 wherein he indicated that he wished to limit the appeal.  Specifically he confined the appeal to the claims for service connection for a neurological disorder classified as tingling of the extremities and for an increased initial rating for the chronic gastritis.  Thus, the only remaining matters on appeal before the Board are the two stated on the title page above.
 
The matter has been transferred to the RO in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is entitled to service connection for a neurological condition described as a tingling sensation affecting his extremities to include as secondary to a service connected B-12 deficiency.  He also alleges entitlement to a compensable rating for his service connected chronic gastritis condition. 

The Board finds that it is necessary to remand both matters for further development.  As per the contentions raised by his representative in the July 2011 brief, there is a need to obtain VA examinations to both address the nature and etiology of the neurological condition, and to address the current severity of the gastrointestinal condition.  

With regard to the neurological condition, it is well documented in the service treatment records that the Veteran had problems with tingling and numbness of the extremities, first involving his left upper extremity and left lower extremity in April 2001 and May of 2001.  He had further such complaints involving the right hand in June and July of 2001.  Later the records show treatment involving both hands in November 2003, thought to be possible carpal tunnel syndrome.  The records also suggest a possible relationship between the neurological complaints affecting his extremities and his B-12 deficiency.  However, in October and November 2004, the Veteran is noted to have complaints of paresthesias of the extremities described as worsening in spite of receiving B-12 shots.  In April 2005, the paresthesias are described as affecting his hands and feet, with questions of these being related to B-12 deficiency.  None of the service treatment records provide any clear diagnosis of the neurological complaints.

Post service, the Board notes that the August 2005 VA general examination failed to sufficiently address the etiology of his neurological complaints.  Only a cursory neurological examination was provided, although the history of numbness and tingling of both hands and feet was noted to possibly be associated with his B-12 deficiency.  The etiology opinion provided was equivocal at best, as no actual diagnosis other than left and right hand tingling sensation with unclear etiology.  A May 2008 record indicated that the Veteran's problems of tingling of the hands continued on and off for a long time subsequent to the 2005 examination.  

The Veteran should be afforded a VA examination by a neurologist to address the nature and likely etiology of his neurological complaints, and to provide an opinion as to whether he has a neurological disability that either began in service or is secondary to his B-12 deficiency.  

With regard to the claim for an increased rating for chronic gastritis, the Board finds it is necessary to obtain an examination to assess the current severity of this condition.  The representative in the July 2011 brief argued that the Veteran had not been examined since 2008.  The representative also suggested that there may be a May 2008 VA examination cited by the Veteran that is not presently of record.  The Board does note that there is a May 2008 VA primary care record which provides a cursory description of the Veteran's abdominal examination.  This appears to be what the RO actually relied on in the December 2008 supplemental statement of the case.  Aside from that, the most recent mention of the current status of the Veteran's abdominal condition is from a February 2008 VA examination of the lungs, which did describe the subjective symptoms of his gastrointestinal condition, but provided no examination of the abdominal region other than to say it was negative.  Thus it is necessary to obtain an examination to assess the Veteran's current severity of his gastrointestinal condition.

Prior to any examination, an attempt should be made to obtain any outstanding records of pertinent treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for gastrointestinal problems since 2008, or any neurological complaints (classified as tingling in the extremities) since service.  After securing the necessary release(s), the AOJ should obtain these records, to include any pertinent records from St. Luke's hospital.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  Thereafter, the AOJ should schedule the Veteran for a neurological disorders examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed neurological disorder manifested by tingling and numbness in the extremities.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

(a)  Does the Veteran have any current, chronic neurological disorder(s)?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such neurological disorder diagnosed began in service or was the result of any incident in service?  In addressing this question, the examiner should address the neurological complaints documented in the service treatment records.

(b)  If any neurological disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected B-12 deficiency condition.   

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

3. The Veteran should also be afforded a gastrointestinal examination to determine the severity of his service-connected digestive disorder(s) classified as chronic gastritis.  The claims folder, and the applicable Diagnostic Codes for digestive disorders (currently Diagnostic Code 7307 for gastritis) must be made available to the examining physician and the physician should state that he/she has reviewed the claims folder in the report of examination.  All tests and studies deemed necessary by the examiner should be performed. The examiner should report the pertinent medical complaints, symptoms and clinical findings in detail.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the digestive system, particularly the criteria used in evaluating gastritis. 

The examiner should specifically comment on the presence or absence of lesions, erosions, ulcerations, hemorrhages, and the size and severity of such findings, as well as symptoms, as per Diagnostic Code 7307 for gastritis.

The examiner should also specifically comment on any other gastrointestinal symptoms manifested, to include the nature, frequency and severity of any other symptoms shown.

A complete rationale for any opinion expressed must be provided.

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations when adjudicating the increased rating claim, and the applicability of 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) when adjudicating the neurological disorder claim.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


